     Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 1 of 25

 1   XAVIER BECERRA, State Bar No. 118517                    PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                          LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON, State Bar No. 182970                SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                       LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN, State Bar No. 220909                   HANSON BRIDGETT LLP
     Supervising Deputy Attorney General                       1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931                   Walnut Creek, CA 94596
     TYLER V. HEATH, State Bar No. 271478                       Telephone: (925) 746-8460
 5   KYLE A. LEWIS, State Bar No. 201041                        Fax: (925) 746-8490
     LUCAS HENNES, State Bar No. 278361                         E-mail: PMello@hansonbridgett.com
 6   Deputy Attorneys General                                Attorneys for Defendants
      1300 I Street, Suite 125
 7    P.O. Box 944255                                        ROMAN M. SILBERFELD, State Bar No. 62783
      Sacramento, CA 94244-2550                              GLENN A. DANAS, State Bar No. 270317
 8    Telephone: (916) 210-7318                              ROBINS KAPLAN LLP
      Fax: (916) 324-5205                                      2049 Century Park East, Suite 3400
 9    E-mail: Elise.Thorn@doj.ca.gov                           Los Angeles, CA 90067-3208
     Attorneys for Defendants                                  Telephone: (310) 552-0130
10                                                             Fax: (310) 229-5800
                                                               E-mail: RSilberfeld@RobinsKaplan.com
11                                                           Special Counsel for Defendants

12                             IN THE UNITED STATES DISTRICT COURT

13                          FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                        SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                                2:90-cv-00520 KJM-DB (PC)
17
                                             Plaintiffs, DEFENDANTS’ CENSUS, WAITLISTS,
18                                                       AND TRANSFER TIMELINES
                    v.                                   COMPLIANCE REPORTS FOR
19                                                       INPATIENT MENTAL HEALTH CARE

20   GAVIN NEWSOM, et al.,
21                                         Defendants.

22

23         Defendants California Department of Corrections and Rehabilitation (CDCR) and

24   Department of State Hospitals (DSH) file the attached reports capturing data concerning patient

25   census, waitlists, and compliance with transfer timelines for inpatient mental health care in

26   compliance with the Court’s October 13, 2015 order. (ECF No. 5367.) Attached are letters from

27   DSH and CDCR enclosing the following census and inpatient reports, as modified by the Court’s

28   April 19, 2017 order (ECF No. 5610): (1) DSH CDCR Patient Census and Waitlist Report
                                                  1
                    Defs.’ Census Waitlists and Transfer Timeline Compliance Reports (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 2 of 25

 1   (Exhibit A); (2) DSH Psychiatric Inpatient Timelines Compliance Report, Patients Admitted

 2   August 1 through August 31, 2020 Who Waited Beyond Program Guide Timelines (Exhibit B);

 3   (3); CDCR Psychiatric Inpatient Programs (PIP) Coleman Patient Census and Waitlist Report as

 4   of August 31, 2020 (Exhibit C); (4) CDCR Mental Health Crisis Bed Coleman Patient Census

 5   and Waitlist Report as of August 31, 2020 (Exhibit D); (5) Psychiatric Inpatient Programs Census

 6   Report as of 8/31/20 (Exhibit E); and (6) CDCR Inpatient Program Referrals: Compliance with

 7   Program Guide Timeframes for Acute and Intermediate Referrals Admitted or Closed in August

 8   2020 (Exhibit F).

 9        The compliance reports at Exhibits B and F show 34 patients admitted to inpatient

10   programs in August 2020 transferred beyond Program Guide timelines based on delays caused by

11   COVID-19.

12                                           CERTIFICATION
13        Defendants’ counsel certifies that she reviewed the following order relevant to this filing:

14   ECF No. 5367 and ECF No. 5610.

15
      Dated: September 15, 2020                         Respectfully submitted,
16
                                                        XAVIER BECERRA
17                                                      Attorney General of California
                                                        ADRIANO HRVATIN
18                                                      Supervising Deputy Attorney General
19                                                      /s/ Elise Owens Thorn
20                                                      ELISE OWENS THORN
                                                        Deputy Attorney General
21                                                      Attorneys for Defendants
22

23

24

25

26
27

28
                                                        2
                   Defs.’ Census Waitlists and Transfer Timeline Compliance Reports (2:90-cv-00520 KJM-DB (PC))
            Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 3 of 25
State of California – Department of State Hospitals                       Gavin Newsom, Governor
   Office of the Director
   1600 9th Street, Room 151
   Sacramento, California 95814
   www.dsh.ca.gov




     September 15, 2020

     Adriano Hrvatin, Esq.
     Elise Owens Thorn, Esq.
     California Department of Justice
     455 Golden Gate Avenue, Suite 11000
     San Francisco, CA 94102-5500

     Re:      DEFENDANTS’ CENSUS, WAITLISTS AND TRANSFER TIMELINES
              COMPLIANCE REPORTS FOR INPATIENT MENTAL HEALTH CARE

     Dear Mr. Hrvatin and Ms. Thorn:

     The California Department of State Hospitals (DSH) submits its monthly information on
     patient census, referrals, waitlists, and transfer timeline compliance for inpatient mental
     health care.

     The DSH CDCR Patient Census and Waitlist Report as of August 31, 2020, attached as
     Exhibit A, and the DSH Psychiatric Inpatient Timelines Compliance Report, Patients
     Admitted August 1, 2020 through August 31, 2020 Who Waited Beyond Program Guide
     Timelines, attached as Exhibit B, are based on data from the DSH Bed Utilization
     Management Report.

     The report attached as Exhibit A reflects data collected at a single point in time and, as a
     result, should not be used for purposes outside of that report. The report attached as
     Exhibit B is the compliance report from DSH, which includes requested compliance data
     for all DSH level of care referrals admitted to inpatient care in August 2020, for any
     inmate-patient who waited beyond the timelines specified in the Mental Health Services
     Delivery System Program Guide (2009 Revision) at 12-1-16.
      Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 4 of 25
September 15, 2020
Page Two

DSH’s records show that as of August 31, 2020, there were 23 patients from facilities with
active COVID-19-related holds waiting beyond Program Guide transfer timelines. DSH
records also show there were five patients that had COVID-19 holds lifted who were
admitted to DSH in August 2020 beyond thirty days. Those patients were not reported on
the Program Guide compliance report because they were transferring from an
intermediate care facility level of care to their least restrictive housing, DSH intermediate
care in unlocked dorms.

                                            Sincerely,

                                            /s/ Stephanie Clendenin
                                            STEPHANIE CLENDENIN
                                            Director
                                            Department of State Hospitals

                    “Caring Today for a Safe and Healthy Tomorrow”
Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 5 of 25




                     Exhibit A
 State of California                                                                                                                                                                                                                               GAVIN NEWSOM, Governor

 DIVISION OF HOSPITAL STRATEGIC PLANNING ANDCase
                                             IMPLEMENTATION
                                                   2:90-cv-00520-KJM-DB                                                     Document 6867 Filed 09/15/20 Page 6 of 25
 Patient Management Unit
 1600 Ninth Street, Room 420
 Sacramento, CA 95814



                                                                                                          DSH CDCR Patient Census and Waitlist Report
                                                                                                                            Data as of: 8/31/20
 Acute Care Patients
                                                                                                              Beds          Medical Isolation
     DSH Facility - Acute - Female      Bed Capacity             Census              Beds on Hold1                                                 Available Beds                                    Waitlist                                Total Patients
                                                                                                            Redlined2           Rooms3
                                                                                                                                                                                                                                           Awaiting Admission
                                                                                                                                                                        Referrals Pending               Accepted Referrals
                       Patton6                -                      0                      0                   0                   0                     0
                                                                                                                                                                             Review              CDCR Prison4          CDCR PIP5                     0
                        Total                 -                      0                      0                   0                   0                     0                     0                       0                        0     (Includes 0 Waiting >10 Days)


 Intermediate Care Low Custody - Unlocked Dorms
                                                                                                              Beds          Medical Isolation
     DSH Facility - Unlocked Dorms      Bed Capacity             Census              Beds on Hold1                                                 Available Beds                                   Waitlist7                                Total Patients
                                                                                                            Redlined2           Rooms3
                                                                                                                                                                                                                                           Awaiting Admission
                   Atascadero                256                    177                     0                   0                   0                    79             Referrals Pending                   Accepted Referrals
                       Coalinga              50                     37                      0                   0                   0                    13                  Review              CDCR Prison4              CDCR PIP5                 44

                        Total                306                    214                     0                   0                   0                    92                     4                      26                        14    (Includes 20 Waiting >30 Days)8


 Intermediate Care Low Custody - Unlocked Dorms - Female

  DSH Facility - Unlocked Dorms -                                                                             Beds          Medical Isolation
                                        Bed Capacity             Census              Beds on Hold1                                                 Available Beds                                   Waitlist7                                Total Patients
              Female                                                                                        Redlined2           Rooms3
                                                                                                                                                                                                                                           Awaiting Admission
                                                                                                                                                                        Referrals Pending               Accepted Referrals
                       Patton6               30                      8                      0                   0                   0                    22
                                                                                                                                                                             Review              CDCR Prison4          CDCR PIP5                     4
                        Total                30                      8                      0                   0                   0                    22                     1                       3                        0     (Includes 3 Waiting >30 Days)

 1
 Beds on hold are assigned for internal patient movement and patients waiting to transfer to DSH. When allocated Coleman beds are at maximum capacity within the facility, beds with patients pending discharge may be placed on hold for accepted patients to
 maximize bed utilization. This may result in negative totals for available beds, but does not necessarily imply exceeding capacity.
 2
   Redlined beds are temporarily unavailable due to repairs.
 3
   Medical isolation rooms are required for licensing and physically differ from the other housing in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
 4
   Direct referrals from a CDCR prison for patients awaiting transfer to DSH for inpatient treatment.
 5
   Referrals for patients currently receiving inpatient treatment within a CDCR PIP referred to DSH for stepdown of LRH or Level of Care change.
 6
   Beds at DSH-P are for female patients only.
 7
   Waitlist includes 47 referrals on hold by CDCR.
 8
   Patients waiting >30 days are due to COVID-19 holds on referring facilities, which may include COVID-19 holds recently lifted.




Source: BUMMs                                                                                                                       1 of 1
Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 7 of 25




                     Exhibit B
State of California                                                                                                                                                                                            GAVIN NEWSOM, Governor

DIVISION OF HOSPITAL STRATEGIC PLANNING
                                    CaseAND2:90-cv-00520-KJM-DB
                                            IMPLEMENTATION      Document 6867 Filed 09/15/20 Page 8 of 25
Patient Management Unit
1600 Ninth Street, Room 420
Sacramento, CA 95814




                                                                                 DSH Psychiatric Inpatient Timelines Compliance Report
                                                              Patients Admitted August 1 through August 31, 2020 Who Waited Beyond Program Guide Timelines


                                     Level of Care                                        Patients Waiting Outside Program Guide Timelines3                              Days Waited Outside Program Guide Timelines4

                              Intermediate Care Admissions                                                          0                                                                         0
                                        Subtotal                                                                    0                                                                         0
                                                                             1
     Exceptions to Program Guide Timelines - OTC, OTH, and Medical Holds                                            0                                                                         0
               Exceptions to Program Guide Timelines - Internal Referrals2                                          0                                                                         0
               Total Excluding Exceptions to Program Guide Timelines                                                0                                                                         0

1
 Includes exceptions to the Program Guide timelines for referrals on hold for patients with out-to-court status, out-to-hospital status, and medical holds.
2
 Includes exceptions to the Program Guide timelines for CDCR patients currently receiving inpatient treatment within a DSH program and have been referred for internal movement within DSH.
3
 Including patients admitted in August 2020 who waited greater than 30 days from the referral received date to DSH for a change in level of care.
4
 Includes the total number of days patients admitted in August 2020 waited beyond 30 days from the referral received date to DSH for a change in level of care.




Source: BUMMs                                                                                                    1 of 2
 State of California                                                                                                                                                                 GAVIN NEWSOM, Governor

 DIVISION OF HOSPITAL STRATEGIC PLANNING Case
                                         AND IMPLEMENTATION
                                                2:90-cv-00520-KJM-DB                              Document 6867 Filed 09/15/20 Page 9 of 25
 Patient Management Unit
 1600 Ninth Street, Room 420
 Sacramento, CA 95814




                                                                           DSH Psychiatric Inpatient Timelines Compliance Report
                                                         Patients Admitted August 1 through August 31, 2020 Who Waited Beyond Program Guide Timelines
 Patients Admitted to Intermediate Care
                                                                                       Number of Days
                                                                                                                                               Total Days Waited
                                                    CDCR Direct/       Total Days on       Waited
                       Name               CDCR #                                                         Total Days on Hold   Exclusion Days       Excluding       Exception Reason(s)
                                                    DSH Internal          Waitlist     Beyond Program                                                        1
                                                                                                                                                  Exceptions
                                                                                       Guide Timelines
                        -                   -              -                 -                -                  -                  -                  -                    -
   Total Number of Patients Waiting                Total Number of
                                            0                               0                0                   0                  0                 0                     -
            Over 30 Days                           Days All Patients




Source: BUMMs                                                                                        2 of 2
              Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20
                                                                 EDMUNDPage
STATE OF CALIFORNIA — DEPARTMENT OF CORRECTIONS AND REHABILITATION            10JR.,
                                                                        G. BROWN ofGOVERNOR
                                                                                     25
DIVISION OF HEALTH CARE SERVICES
STATEWIDE MENTAL HEALTH PROGRAM
P.O. Box 588500
Elk Grove, CA 95758




        September 15, 2020

        Adriano Hrvatin, Esq.
        Elise Owens Thorn, Esq.
        California Department of Justice
        455 Golden Gate Avenue, Suite 11000
        San Francisco, CA 94102-5500

        RE:      DEFENDANTS’ CENSUS, WAITLISTS AND TRANSFER TIMELINES
                 COMPLIANCE REPORTS FOR INPATIENT MENTAL HEALTH CARE

        Dear Mr. Hrvatin and Ms. Thorn:
               The California Department of Corrections and Rehabilitation (CDCR) submits its monthly
        information on patient census, referrals, waitlists, and transfer timeline compliance for inpatient
        mental health care.

               The CDCR Psychiatric Inpatient Programs (PIP) Coleman Patient Census and Waitlist
        Report as of August 31, 2020 (Exhibit C), the CDCR Mental Health Crisis Bed Coleman Patient
        Census and Waitlist Report as of August 31, 2020 (Exhibit D), the Psychiatric Inpatient Programs
        Census Report as of 8/31/2020 (Exhibit E), and the CDCR Inpatient Program Referrals:
        Compliance with Program Guide Timeframes for Acute and Intermediate Referrals Admitted or
        Closed in August 2020 (Exhibit F), are generated using data from CDCR’s tracking software, the
        Referrals to Inpatient Programs Application.

                The reports attached as Exhibits C and D reflect data collected at a single point in time
        and, as a result, should not be used for purposes outside of those reports. The reports attached as
        Exhibit F are compliance reports from CDCR, which include requested compliance data for all
        referrals admitted to inpatient care in August 2020, for any inmate-patient who waited beyond
        the timelines specified in the Mental Health Services Delivery System Program Guide (2009
        Revision) at 12-1-16.
    Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 11 of 25
September 15, 2020
Page Two
        Although not reflected in CDCR’s census and waitlist report and PIP census report at
Exhibits C and E, the California Medical Facility’s PIP is operating with thirteen beds offline
due to staffing shortages (psychiatry and nursing) and an additional two beds offline within dorm
housing in order to achieve physical distancing.

Sincerely,

/s/ Amar Mehta
AMAR MEHTA, M.D.
Deputy Director
Statewide Mental Health Program
Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 12 of 25




                     Exhibit C
                                                                                             CDCR Psychiatric Inpatient Programs (PIP)
                                                                                         Coleman Patient Census and Waitlist Report as of
                                                                  Case     2:90-cv-00520-KJM-DB Document August 31, 20206867 Filed                                      09/15/20 Page 13 of 25
                                                                                                                            Medical
                                                                                          Beds             Beds                            Available
MALE ACUTE PIPs                                        Bed Capacity        Census                                          Isolation
                                                                                        Reserved1        Redlined2                           Beds             Pending             Accepted                              Total Acute Referrals
                                                                                                                            Rooms3                                                                   Total Waitlist
                                                                                                                                                             Referrals4           Referrals5                             Waiting > 10 Days
California Health Care Facility (CHCF)                      147               99             1               0                 7               40
California Medical Facility (CMF)                           207              167             0               0                 0               40
Total                                                       354              266             1               0                 7               80                 74                   0                   74                      0

                                                                                                                            Medical
                                                                                           Beds                                            Available                                                                                                Total Intermediate
MALE INTERMEDIATE LOCKED DORM PIP                      Bed Capacity        Census                     Beds Redlined        Isolation                                               Accepted
                                                                                         Reserved                                            Beds        Pending Referrals                           Total Waitlist                                  Referrals Waiting
                                                                                                                            Rooms                                                  Referrals
                                                                                                                                                                                                                                                        > 30 Days
CMF                                                          84              60              0               0                 0               24
Total                                                        84              60              0               0                 0               24                 0                    0                    0                                                 0

                                                                                                                            Medical
                                                                                           Beds                                            Available
MALE INTERMEDIATE HIGH CUSTODY PIPs                    Bed Capacity        Census                     Beds Redlined        Isolation
                                                                                         Reserved                                            Beds
                                                                                                                            Rooms
                                                                                                                                                                                                                                                    Total Intermediate
CHCF Single Cell                                            367              348              8              1                11               -1                                  Accepted
                                                                                                                                                         Pending Referrals                           Total Waitlist                                  Referrals Waiting
CMF Multi Cell                                              68               45              1               0                 0               22                                  Referrals
                                                                                                                                                                                                                                                        > 30 Days
CMF Single Cell                                             105              100              4              0                 0                1
SVSP Multi Cell                                             44               24              1               0                 0               19
SVSP Single Cell                                            202              164              1              2                 0               35
Total                                                       786              681             15              3                11               76                214                   1                   215                                               14

                                                                                                                            Medical
                                                                                           Beds                                            Available
MALE HIGH CUSTODY PIP                                  Bed Capacity        Census                     Beds Redlined        Isolation                                                                                                                Total Intermediate
                                                                                         Reserved                                            Beds                                  Accepted                             Total Acute Referrals
                                                                                                                            Rooms                        Pending Referrals                           Total Waitlist                                  Referrals Waiting
                                                                                                                                                                                   Referrals                             Waiting > 10 Days
CSP, San Quentin (Condemned)                                 30              24              0               0                 0               6                                                                                                        > 30 Days
CSP, San Quentin (Non-Condemned)                             10               5              0               0                 0               5
Total                                                        40              29              0               0                 0               11                 0                    0                    0                      0                          0

                                                                                                                            Medical
                                                                                           Beds                                            Available                                                                                                Total Intermediate
FEMALE HIGH CUSTODY PIP                                Bed Capacity        Census                     Beds Redlined        Isolation                                               Accepted                             Total Acute Referrals
                                                                                         Reserved                                            Beds        Pending Referrals                           Total Waitlist                                  Referrals Waiting
                                                                                                                            Rooms                                                  Referrals                             Waiting > 10 Days
                                                                                                                                                                                                                                                        > 30 Days
California Institution for Women                             45              31              0               0                 0               14
Total                                                        45              31              0               0                 0               14                 4                    0                    4                      0                          0

                                                                                                                            Medical                                                                                                                 Total Intermediate
                                                                                           Beds                                            Available                               Accepted                             Total Acute Referrals
                                                       Bed Capacity        Census                     Beds Redlined        Isolation                     Pending Referrals                           Total Waitlist                                  Referrals Waiting
                                                                                         Reserved                                            Beds                                  Referrals                             Waiting > 10 Days
                                                                                                                            Rooms                                                                                                                       > 30 Days
GRAND TOTALS - ALL PIPs                                     1309            1067             16              3                18              205                292                   1                   293                     0                         14
1
    Beds Reserved - Beds held or endorsed to by the Health Care Placement Oversight Program (HCPOP) for a specific patient. The referral is either pending clinical acceptance by the PIP or the patient is pending transfer to the PIP.
2
    Beds Redlined - Beds are temporarily unavailable fpr patient placement due to repairs or single cell status (if a two-man cell).
3
    Medical Isolation Rooms - Rooms are required for licensing and physically differ from the other housing cells in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
4
  Pending Referrals - Includes all referrals received by the Mental Health Inpatient Referrals Unit (new inpatient referral, level of care transfers, least restrictive housing transfers) that are pending a clinical referral review, least restrictive housing
determination, HCPOP endorsement/bed vacancy, or inpatient program acceptance.
5
  Accepted Referrals - Includes all referrals that have been endorsed to a bed, have been accepted by the inpatient program, and are awaiting transfer.

*There are 14 ICF referrals, waiting greater than 30 days, that are pending exceptions due to COVID-19.




Data Source: RIPA                                                                                                                                                                                                        CCHCS, Health Care Placement Oversight Program
Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 14 of 25




                     Exhibit D
                               Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 15 of 25

                                              CDCR Mental Health Crisis Bed
                                      Coleman Patient Census and Waitlist Report as of
                                                     August 31, 2020


                                                                                                                 Total Pending
CDCR MHCB                                               Beds     Available   Total Pending
                     Bed Capacity        Census                                              Beds Assigned         Referrals
Programs                                              Redlined     Beds        Referrals
                                                                                                                  > 24 hours
Male Programs            427              245            6         176            4                 3                  0
Female Programs          41                8             0         33             1                 1                  1
            Totals       468              253            6         209            5                 4                  1




Data Source: HEART                                                                      CCHCS, Health Care Placement Oversight Program
Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 16 of 25




                      Exhibit E
                                                                                                                                                         Monday, 8/31/2020
                    Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 17 of 25                                                                    Time: 04:30 PM



                                         PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 08/31/2020
                     Facility                                     Bed Capacity                                      Beds Occupied
                                                                   Male Acute Care Programs
                                            PIP-Vacaville              207               No Score:                                                        2
                                                                                         Level I:                                                        9
                                                                                         Level II:                                                       35
                                                                                         Level III:                                                      25
                                                                                         Level IV                                                        96
                                                                                         Total Census:                                                  167
                                            PIP-Stockton               147               No Score:                                                        2
                                                                                         Level I:                                                        8
                                                                                         Level II:                                                       26
                                                                                         Level III:                                                      9
                                                                                         Level IV                                                        54
                                                                                         Total Census:                                                   99

                                         DSH-Atascadero                 0                No Score:                                                       0
                                                                                         Level I:                                                        0
                                                                                         Level II:                                                       0
                                                                                         Level III:                                                      0
                                                                                         Level IV                                                        0
                                                                                         Total Census:                                                   0
              Totals for Male Acute                                   354                                                                               266
                                                     Male Intermediate Care Facility (High Custody) Programs
                                            PIP-Stockton               367               No Score:                                                        1
                                                                                         Level I:                                                        11
                                                                                         Level II:                                                       49
                                                                                         Level III:                                                      29
                                                                                         Level IV                                                       258
                                                                                         Total Census:                                                  348

                                                                                         Total out of LRH:                                              202
                                            PIP-Vacaville              105               No Score:                                                        1
                                                                                         Level I:                                                        2
                                                                                         Level II:                                                       15
                                                                                         Level III:                                                      15
                                                                                         Level IV                                                        67
                                                                                         Total Census:                                                  100
                                                                                         Total out of LRH:                                              40
                                      PIP-Vacaville Multi-             68                No Score:                                                       0
                                             person Cells
                                                                                         Level I:                                                        0
                                                                                         Level II:                                                       9
                                                                                         Level III:                                                      4
                                                                                         Level IV                                                        32
                                                                                         Total Census:                                                   45
                                                                                         Total out of LRH:                                               13




                                                                                                               CCHCS, Health Care Placement Oversight Program
Page 1 of 3                                                                                                    Referrals to Inpatient Programs Application (RIPA)
                                                                                                                                                  Monday, 8/31/2020
               Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 18 of 25                                                                  Time: 04:30 PM



                                  PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 08/31/2020
                Facility                                    Bed Capacity                                     Beds Occupied
                                 PIP-Salinas Valley             202               No Score:                                                       1
                                                                                  Level I:                                                        5
                                                                                  Level II:                                                       17
                                                                                  Level III:                                                      13
                                                                                  Level IV                                                       118
                                                                                  PC 1370:                                                        8
                                                                                  WIC 7301:                                                       2
                                                                                  Total Census:                                                  164
                                                                                  Total out of LRH:                                              68
              PIP-Salinas Valley Multi-person Cells              44               No Score:                                                       0

                                                                                  Level I:                                                        0
                                                                                  Level II:                                                       6
                                                                                  Level III:                                                      3
                                                                                  Level IV                                                        13
                                                                                  PC 1370:                                                        2
                                                                                  WIC 7301:                                                       0
                                                                                  Total Census:                                                   24
                                                                                  Total out of LRH:                                               7
    Totals for Male ICF High Custody                            786                                                                              681
                                               Male Intermediate Care Facility (Low Custody) Programs
                              PIP-Vacaville Dorms                84               No Score:                                                       0
                                                                                  Level I:                                                        0
                                                                                  Level II:                                                       14
                                                                                  Level III:                                                      14
                                                                                  Level IV                                                        32
                                                                                  Total Census:                                                   60
                                                                                  Total out of LRH:                                              13
                                  DSH-Atascadero                256               No Score:                                                       0
                                                                                  Level I:                                                        24
                                                                                  Level II:                                                      104
                                                                                  Level III:                                                      20
                                                                                  Level IV                                                        30
                                                                                  Total Census:                                                  178
                                       DSH-Coalinga              50               No Score:                                                       0
                                                                                  Level I:                                                        2
                                                                                  Level II:                                                       19
                                                                                  Level III:                                                      5
                                                                                  Level IV                                                        11
                                                                                  Total Census:                                                   37
    Totals for Male ICF Low Custody                             390                                                                              275




                                                                                                        CCHCS, Health Care Placement Oversight Program
Page 2 of 3                                                                                             Referrals to Inpatient Programs Application (RIPA)
                                                                                                                                                      Monday, 8/31/2020
                 Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 19 of 25                                                                    Time: 04:30 PM



                                     PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 08/31/2020
                  Facility                                   Bed Capacity                                        Beds Occupied
                                                                   Male Programs
                                     PIP-San Quentin              30                Total Census:                                                     24




                                     PIP-San Quentin              10                No Score:                                                         0
                                     Non-condemned                                  Level I:                                                          0
                                                                                    Level II:                                                         4
                                                                                    Level III:                                                        0
                                                                                    Level IV                                                          1
                                                                                    Total Census:                                                     5
         Totals for Male ICF/Acute                                40                                                                                  29
                                                                  Female Programs
                                         DSH-Patton               30                No Score:                                                         0
                                                                                    Level I:                                                          1
                                                                                    Level II:                                                         6
                                                                                    Level III:                                                        0
                                                                                    Level IV                                                          1
                                                                                    Total Census:                                                     8
               PIP-California Institution for Women               45                No Score:                                                         3

                                                                                    Level I:                                                          2
                                                                                    Level II:                                                         8
                                                                                    Level III:                                                        2
                                                                                    Level IV                                                          15
                                                                                    WIC 7301:                                                         1
                                                                                    Total Census:                                                     31
                                                                                    Total out of LRH:                                                 8
       Totals for Female ICF/Acute                                 75                                                                                 39
                                            Total Inpatient Program Capacity and Census - Male and Female
              GRAND TOTALS                                      1645                                                                                1290




                                                                                                            CCHCS, Health Care Placement Oversight Program
Page 3 of 3                                                                                                 Referrals to Inpatient Programs Application (RIPA)
Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 20 of 25




                      Exhibit F
Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 21 of 25
Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 22 of 25
                                                                                     DETAIL OF APP OUT OF COMPLIANCE
                                                Case 2:90-cv-00520-KJM-DB Document
                                                                           AUGUST 2020 6867 Filed 09/15/20 Page 23 of 25


                                                                                                                                                                  Day from        Within   Days over
  HCPPOP            HCPOP           Accepting   Date Placed
                                                                                              Inpatient Program                Comments for           Referral   Referral to     Program    Program
Endorsement      Endorsement        Inpatient   on Accepted      Inpatient Program Admitted
                                                                                               Admit Date/Time               DELAY/EXCEPTION           Status    MH IRU and       Guide      Guide
  Location        Date/Time         Program     Referrals List
                                                                                                                                                                 Admission     Timeframes Timeframes
                                                                                                                    EXCEPTION: COVID-19
  APP: SQ     08/17/2020 11:54:00    APP: SQ     08/17/2020               APP: SQ             08/17/2020 11:55:00                                     Admitted       17            N          7
                                                                                                                    EXCEPTION: COVID-19
  APP: VPP    07/30/2020 16:45:00   APP: VPP     08/03/2020               APP: VPP            08/04/2020 14:58:00                                     Admitted       18            N          8
                                                                                                                    EXCEPTION: COVID-19
  APP: VPP    07/30/2020 15:00:00   APP: VPP     08/03/2020               APP: VPP            08/04/2020 11:01:00                                     Admitted       20            N          10
                                                                                                                    EXCEPTION: COVID-19
 APP: CHCF    07/28/2020 17:59:00   APP: CHCF    08/03/2020              APP: CHCF            08/11/2020 12:46:00                                     Admitted       15            N          5
                                                                                                                    EXCEPTION: COVID-19
 APP: CHCF    08/28/2020 09:26:00   APP: CHCF    08/28/2020              APP: CHCF            08/28/2020 17:35:00                                     Admitted       14            N          4

                                                                                                                    EXCEPTION: COVID-19
  APP: VPP    08/04/2020 14:26:00   APP: VPP     08/06/2020               APP: VPP            08/07/2020 09:36:41                                     Admitted       18            N          8
                                                                                                                    EXCEPTION: COVID-19
 APP: CHCF    08/04/2020 14:27:00   APP: CHCF    08/24/2020              APP: CHCF            08/24/2020 16:19:34                                     Admitted       20            N          10
                                                                                                                    EXCEPTION: COVID-19
 APP: CHCF    08/04/2020 14:07:00   APP: CHCF    08/24/2020              APP: CHCF            08/24/2020 16:11:04                                     Admitted       27            N          17
                                                                                                                    EXCEPTION: COVID-19
 APP: CHCF    08/04/2020 12:08:00   APP: CHCF    08/10/2020              APP: CHCF            08/10/2020 14:23:00                                     Admitted       20            N          10

                                                                                                                    EXCEPTION: COVID-19
 APP: CHCF    08/04/2020 12:29:00   APP: CHCF    08/24/2020              APP: CHCF            08/24/2020 16:11:04                                     Admitted       34            N          24

                                                                                                                    EXCEPTION: COVID-19
 APP: CHCF    04/01/2020 13:31:00
                                    APP: CHCF    08/05/2020              APP: CHCF            08/10/2020 13:15:00                                     Admitted      139            N         129
 APP: CHCF    08/04/2020 16:00:00
                                                                                                                    EXCEPTION: COVID-19
 APP: CHCF    07/07/2020 17:50:00   APP: CHCF    08/03/2020              APP: CHCF            08/17/2020 12:47:00                                     Admitted       42            N          32
 APP: VPP     08/20/2020 12:44:00                                                                                   EXCEPTION: COVID-19
                                    APP: CHCF    08/20/2020              APP: CHCF            08/20/2020 22:11:00                                     Admitted       63            N          53
 APP: CHCF    08/20/2020 15:04:00

                                                                                                                       TOTAL DAYS OUT OF COMPLIANCE                   0
Case 2:90-cv-00520-KJM-DB Document 6867 Filed 09/15/20 Page 24 of 25
                                                                                                DETAIL OF ICF OUT OF COMPLIANCE
                                                                            AUGUST 2020 6867 Filed 09/15/20 Page 25 of 25
                                                 Case 2:90-cv-00520-KJM-DB Document

                                                                                                                                                                                  Day from        Within   Days over
        HCPPOP                  HCPOP                   Accepting         Date Placed
                                                                                            Inpatient Program        Inpatient Program           Comments for         Referral   Referral to     Program    Program
      Endorsement            Endorsement                Inpatient         on Accepted
                                                                                                Admitted              Admit Date/Time          DELAY/EXCEPTION         Status    MH IRU and       Guide      Guide
        Location              Date/Time                 Program           Referrals List
                                                                                                                                                                                 Admission     Timeframes Timeframes

                                                                                                                                          EXCEPTION: COVID-19
ICF-Dorms: VPP            08/14/2020 15:15:00   ICF-Dorms: VPP            08/14/2020       ICF-Dorms: VPP           08/17/2020 10:38:00                           Admitted                53 N                    23
ICF-Dorms: ASH            07/08/2020 11:06:00   ICF-Dorms: ASH            07/14/2020                                                      EXCEPTION: COVID-19
ICF-High: CHCF            08/20/2020 13:16:00   ICF-High: CHCF            08/26/2020       ICF-High: CHCF          08/26/2020 13:00:00                            Admitted                50 N                    20
                                                ICF-High: VPP (Single)    08/11/2020       ICF-High: VPP (Single)  08/13/2020 11:39:00 EXCEPTION: COVID-19
ICF-High: VPP (Single)    08/10/2020 15:15:00   APP: VPP                  08/13/2020       APP: VPP                08/13/2020 19:30:00                            Admitted               113 N                    83
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: SVPP (Single)   08/14/2020 15:30:00   ICF-High: SVPP (Single)   08/17/2020       ICF-High: SVPP (Single) 08/24/2020 15:34:59                            Admitted                48 N                    18
ICF-High: VPP (Multi)     07/20/2020 13:35:00                                                                                          EXCEPTION: COVID-19
ICF-Dorms: VPP            08/05/2020 18:18:00   ICF-Dorms: VPP            08/06/2020       ICF-Dorms: VPP          08/07/2020 10:26:00                            Admitted                43 N                    13
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            08/27/2020 13:50:00   ICF-High: CHCF            08/28/2020       ICF-High: CHCF          08/28/2020 13:06:00                            Admitted                42 N                    12
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            08/20/2020 16:12:00   ICF-High: CHCF            08/31/2020       ICF-High: CHCF          08/31/2020 13:15:00                            Admitted                48 N                    18
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            08/20/2020 14:02:00   ICF-High: CHCF            08/25/2020       ICF-High: CHCF          08/25/2020 14:03:00                            Admitted                46 N                    16
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            08/20/2020 14:39:00   ICF-High: CHCF            08/25/2020       ICF-High: CHCF          08/25/2020 13:23:00                            Admitted                42 N                    12
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: VPP (Single)    07/15/2020 15:12:00   ICF-High: VPP (Single)    08/03/2020       ICF-High: VPP (Single) 08/11/2020 11:27:00                             Admitted                40 N                    10
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            08/10/2020 14:38:00   ICF-High: CHCF            08/20/2020       ICF-High: CHCF          08/21/2020 11:23:00                            Admitted                56 N                    26
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            07/31/2020 15:16:00   ICF-High: CHCF            08/03/2020       ICF-High: CHCF          08/03/2020 17:25:00                            Admitted                38 N                     8
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            07/28/2020 13:35:00   ICF-High: CHCF            08/03/2020       ICF-High: CHCF          08/03/2020 12:30:00                            Admitted                49 N                    19
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            07/28/2020 15:15:00   ICF-High: CHCF            08/04/2020       ICF-High: CHCF          08/04/2020 12:03:00                            Admitted                50 N                    20
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            07/08/2020 15:40:00   ICF-High: CHCF            08/19/2020       ICF-High: CHCF          08/19/2020 13:27:00                            Admitted                70 N                    40
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            07/08/2020 10:12:00   ICF-High: CHCF            08/19/2020       ICF-High: CHCF          08/19/2020 13:22:00                            Admitted                70 N                    40
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            07/24/2020 13:34:00   ICF-High: CHCF            08/17/2020       ICF-High: CHCF          08/17/2020 10:37:00                            Admitted                70 N                    40
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            07/06/2020 16:11:00   ICF-High: CHCF            08/31/2020       ICF-High: CHCF          08/31/2020 17:58:00                            Admitted                84 N                    54
                                                                                                                                       EXCEPTION: COVID-19
ICF-High: CHCF            07/02/2020 15:13:00   ICF-High: CHCF            08/19/2020       ICF-High: CHCF          08/19/2020 13:26:00                            Admitted                79 N                    49
ICF-High: SVPP (Multi)    06/17/2020 11:42:00   ICF-High: SVPP (Multi)    06/19/2020                                                   EXCEPTION: COVID-19
ICF-High: CHCF            07/21/2020 13:38:00   ICF-High: CHCF            08/20/2020       ICF-High: CHCF          08/20/2020 17:31:00                            Admitted                92 N                    62
ICF-High: SVPP (Single)   06/16/2020 11:58:00   ICF-High: SVPP (Single)   06/17/2020                                                   EXCEPTION: COVID-19
ICF-High: CHCF            07/24/2020 15:27:00   ICF-High: CHCF            08/20/2020       ICF-High: CHCF          08/20/2020 17:22:00                            Admitted                84 N                    54

                                                                                                                                              TOTAL DAYS OUT OF
                                                                                                                                                                                     0
                                                                                                                                                 COMPLIANCE
